PD-0732-15
                            NO.



THOMAS BROCK                                                   IN THE COURT OF
      Appellant


                                             §
Vs,                                                            CRIMINAL APPEALS

                                             §

                                             §
THE STATE OF TEXAS
      Appellee                               §                 OF TEXAS    FILED IN
                                             §                    COURT OF CRIMINAL APPEALS
                        PRO SE POTION REQUESTING LEAVE TO FILE            JUL 1Q2S;5
                                  AN ORIGINAL COPY OF THE
                           PETITION FOR DISCRETIONARY REVIEW
                                                                       Abel Acosta, Cierk
TO THE HONORARLE COURT OF CRIMINAL APPEALS OF TEXAS:


      Comes, Now, the Appellant/Petitioner in the above styled and number cause and re

spectfully moves this Honorable Court to grant leave to file an Original copy only

of the Petition for Discretionary Review and in support thereof would show the

following:

      1. The style and ADpeal number in the Texas court of Appeals, Third District, at

Austin is, No. 03-14-00059-CR, Thomas Brock V. The State- of Texas.

      2. The Appellant/Petitioner moves that, pursuant to Rule 2,.Texas Rules of Appe

late Procedure, this Court suspend Rule 9.3(b), Texas Rules of Appellate Procedure,

that requires the filing of eleven (11) copies of the Petition for Discretionary

with the Court.

      3. The facts relied upon to show qood cause for this request are, as follows: The

Appellant is indigent and incarcerated and does not have access to a photo copier.

The Appellant is presently not represented by Counsel and intends to file a Pro Se

Petition for Discretionary Review.                                  __-,_,, .„__ ...
                                                                    RtCEiVED IN
                                                               COURT OF CRIMINAL APPEALS

                                                                      JUL 09 2015

                                                                   AbelAcosta, Clerk
                                         PRAYER


   Wherefore, Premises /Considered, the Appellant/Petitioner respectfully request

that this Honorable Court grant leave to file an original copy only of the Petition

for Discretionary Review with the Court.

                                                           Respectfully submitted

                                                                                    ^v
                                                            homas Broc




                              CERTIFICATE OF SERVICE


      I, THOMAS BROCK, Appellant, hereby certify under penalty of perjury under the

Laws of the United States of American that on June 10,2015 a Origional of the above

forqoing Motion was ssnd by U.S. Mail to the below address.

                                CLERK OF THE COURT
                               OF CRIMINAL APPEALS
                                  P.O.   BOX 12308
                               Austin,   Texas    78711



                                                          Respectfully submitted

                                                          Thomas Broc
                                                          TDCJ-ID #1907902
                                                          Clements,Unit
                                                          9601 Spur 591
                                                          AmarillcTX 79107-9606




                                           2.